Exhibit 10.2

 

FIRST AMENDMENT TO THE

PRUDENTIAL SEVERANCE PLAN FOR EXECUTIVES

 

WHEREAS, the Prudential Severance Plan for Executives (the “Plan”) was last
amended and restated on September 1, 2009 by the most senior Vice President
responsible for corporate Human Resources of The Prudential Insurance Company of
America, or the successor to his or her duties relating to corporate Human
Resources (the “SVP”);

 

WHEREAS, pursuant to Section 6.2 of the Plan, the SVP or her duly appointed
delegate has certain authority to amend the Plan; and

 

WHEREAS, the SVP or her duly appointed delegate deems it appropriate and within
the scope of his or her authority to amend the Plan in various respects;

 

NOW, THEREFORE, effective as to the termination of employment of Eligible
Employees on or after May 1, 2010, the Plan is hereby amended as follows:

 

Section 2.3 of the Plan is hereby amended and restated to read as follows:

 

2.3 “Base Pay” means, for any Eligible Employee employed by a Participating
Company either as a regular full-time Employee or regular part-time Employee,
regular base pay including shift differential, if any, as of the date of the
Eligible Employee’s Eligible Termination (or the equivalent thereof as
determined by the Company in its sole discretion).

 

IN WITNESS WHEREOF, the undersigned hereby executes this First Amendment to the
Plan this 28th day of April, 2010.

 

/s/    SHARON C. TAYLOR        

Sharon C. Taylor

Senior Vice President of Human Resources